Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments filed 5/2/2022 have been fully considered and are moot in view of the new grounds of rejection presented herein. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180287874 to Rzezak in view of US 20150365441 to Lemon in view of EP 2211500B1 to Korpi.


Regarding claim 1, Rzezak shows a server for event-driven redirection of Internet Protocol (IP) service flows (e.g. DHCP server 109; see ¶ 53), 
wherein an Internet gateway having a specified address directs all network traffic origination from the Internet gateway to unfettered internet access (¶ 59-60, providing internet access); 

the server comprising: a memory device (at least inherently disclosed as a necessary component of a DHCP server); and a processing device operatively coupled to the memory device (at least inherently disclosed as a necessary component of a DHCP server), wherein the processing device is configured to execute computer-readable program code to:

receive an add event corresponding to a specified address (e.g., a DHCP discovery request corresponding to a MAC address: see [0053]);

in response, provide a new lease for the specified address (e.g., by completing the DHCP “DORA” handshake: see [0053]-[0054]);

transmit, to an Internet gateway, new instructions comprising one or more of a new IP address, subnet mask, and specified Domain Name System (DNS) servers (e.g., transmitting to cable modem at least an IP address and subnet mask, along with a configuration filename through which the cable modem can retrieve the address of a spoofing DNS server: see [0054]; and
Rzezak fails to teach:
wherein the Internet gateway, in response to the new instructions, through DNS service and routing, redirects all network traffic originating from the Internet gateway to a specified destination, the specified destination being different than unfettered Internet access 
However, Lemon teaches: 
wherein an Internet gateway, in response to new instructions, through DNS service and routing, redirects all network traffic originating from the Internet gateway to a specified destination the specified destination being different than unfettered Internet access (¶ 43-45, DNS redirection, see also claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Lemon. The motivation to do so is that the teachings of Lemon would have been advantageous in terms of facilitating the implementation of parental controls (Lemon, ¶ 43-45).
Rzezak fails to teach the redirection is corresponding to an advertisement content server, the new instructions configured to cause the advertisement content server to present a predetermined amount of advertisement content to all network traffic originating from the Internet gateway in order to re-unlock unfettered Internet access through the Internet gateway. 
However, Korpi teaches redirection corresponding to an advertisement content server, and the new instructions configured to cause the advertisement content server to present a predetermined amount of advertisement content to all network traffic originating from the Internet gateway in order to re-unlock unfettered Internet access through the Internet gateway (¶ 19-20, redirection to advertisement server to present advertisement content in order to unlock internet access).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Korpi. The motivation to do so is that the teachings of Korpi would have been advantageous in terms of facilitating the proliferation of advertisement content and controlling network access (Korpi, ¶ 19-20). 

Regarding claim 2, 
Rzezak teaches:
wherein the processing device is further to: receive a remove event corresponding to the
specified address (e.g., information indicating that a cable modem has been activated: see ¶ 58-59)

Regarding claim 3, 
Rzezak teaches:
wherein the processing device is further to: in response, provide a second new lease for
the specified address (e.g., in a subsequent DORA handshake, providing an IP address that is not on the subnet for deactivated cable modems: see [0054]-[0555] and [0059]-[0060]).

Regarding claim 4, 
Rzezak teaches:
wherein the processing device is further to: transmit, to an Internet gateway, second new
instructions comprising one or more of a second new IP address, second subnet mask, and second specified DNS servers (e.g., at least an IP address and subnet that is not on the subnet for deactivated cable modems, along with a “production” configuration file including the “good” DNS server address: see [0054]-[0055] and [0059]-[0060]).

Regarding claim 6, 
Rzezak teaches:
wherein the specified address comprises a media access control (MAC) address (see
[0053-0054]).

Regarding claim 7, 
Rzezak teaches:
wherein the server comprises a Dynamic Host Configuration Protocol (DHCP) server (see [0053]).

Regarding claim 8, 
Rzezak teaches:
wherein the new lease comprises a new DHCP lease (see [0054-0055]).

Regarding claim 8, 
Rzezak teaches:
wherein the second new lease comprises a second new DHCP lease (see [0054-0055]
and [0059]-[0060]).

Claims 10-13 and 15-18 correspond to claims 1-4 and 6-9 and are addressed by similar rationale as applied above.


Claim 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rzezak and Lemon in view of US 8,537,676 to Apte.
Regarding claims 5, 14, 
Rzezak teaches:
wherein the Internet gateway, in response to the second new instructions, through DNS
services and routing, directs all network traffic originating from the Internet gateway back to unfettered Internet access (e.g., the “full subscription services” supported by the “good DNS server’: see [0059]).
Rzezak does not explicitly show that the Internet access is monitored. However, Apte shows Internet access that is monitored (see col. 1, lines 5-30; col. 4, lines 6-16; and
col. 7, lines 28-55).
It would have been obvious to one of ordinary skill in the art at the time the invention
was effectively filed to modify the system of Rzezak with the teachings of Apte in order to
comply with requests from law enforcement (see Apte, col. 1, lines 5-40 and col. 7, lines 28-31).


Regarding claim 19, Rzezak shows a Dynamic Host Configuration Protocol (DHCP)
server for event-driven redirection of Internet protocol (IP) service flows (e.g., DHCP server
109: see [0053]), the system comprising:

a memory device (at least inherently disclosed as a necessary component of a DHCP
server); and a processing device operatively coupled to the memory device (at least inherently disclosed as a necessary component of a DHCP server), wherein the processing device is configured to execute computer-readable program code to:

receive an add event corresponding to a specified media access control (MAC) address of an internet gateway directing all network traffic originating from the Internet gateway to unfettered internet access (e.g., a DHCP discovery request corresponding to a MAC address: see [0053]; ¶ 59-60, providing internet access);

in response, provide a new DHCP lease for the specified MAC address (e.g., by
completing the DHCP “DORA” handshake: see [0053]-[0054]);

transmit, to an Internet gateway, new instructions comprising one or more of a new IP
address, subnet mask, and specified Domain Name System (DNS) servers (e.g., transmitting to a
cable modem at least an IP address and subnet mask, along with a configuration filename
through which the cable modem can retrieve the address of a spoofing DNS server: see [0054]);
and

receive a remove event corresponding to the specified MAC address (e.g., information
indicating that a cable modem has been activated: see [0058]-[0059]);

in response, provide a second new DHCP lease for the specified MAC address (e.g., in a
subsequent DORA handshake, providing an IP address that is not on the subnet for deactivated cable modems: see [0054 ]-[0555] and [0059]-[0060]);

transmit, to an Internet gateway, second new instructions comprising one or more of a
second new IP address, second subnet mask, and second specified DNS servers (e.g., at least an IP address and subnet that is not on the subnet for deactivated cable modems, along with a “production” configuration file including the “good” DNS server address: see [0054]-[0055] and [0059]-[0060]); and

wherein the Internet gateway, in response to the second new instructions, through DNS
services and routing, directs all network traffic originating from the Internet gateway back to unfettered Internet access (e.g., the “full subscription services” supported by the “good DNS server’: see [0059]).

Rzezak does not explicitly show that the Internet access is monitored. However, Apte shows Internet access that is monitored (see col. 1, lines 5-30; col. 4, lines 6-16; and
col. 7, lines 28-55).
It would have been obvious to one of ordinary skill in the art at the time the invention
was effectively filed to modify the system of Rzezak with the teachings of Apte in order to
comply with requests from law enforcement (see Apte, col. 1, lines 5-40 and col. 7, lines 28-31).
Rzezak fails:
wherein the Internet gateway, in response to the new instructions, through DNS service and routing, redirects all network traffic originating from the Internet gateway to a specified destination different than unfettered Internet access. 

However, Lemon teaches: 
wherein an Internet gateway, in response to new instructions, through DNS service and routing, redirects all network traffic originating from the Internet gateway to a specified destination different than unfettered Internet access (¶ 43-45, claim 2, DNS redirection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Lemon. The motivation to do so is that the teachings of Lemon would have been advantageous in terms of facilitating the implementation of parental controls (Lemon, ¶ 43-45).
Rzezak fails to teach the redirection is corresponding to an advertisement content server, the specified destination being different than unfettered Internet access and the new instructions configured to cause the advertisement content server to present a predetermined amount of advertisement content to all network traffic originating from the Internet gateway in order to re-unlock unfettered Internet access through the Internet gateway. 
However, Korpi teaches redirection corresponding to an advertisement content server, the specified destination being different than unfettered Internet access and the new instructions configured to cause the advertisement content server to present a predetermined amount of advertisement content to all network traffic originating from the Internet gateway in order to re-unlock unfettered Internet access through the Internet gateway (¶ 19-20, redirection to advertisement server to present advertisement content in order to unlock internet access).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Korpi. The motivation to do so is that the teachings of Korpi would have been advantageous in terms of facilitating the proliferation of advertisement content and controlling network access (Korpi, ¶ 19-20). 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445